OPINION
ESQUIVEL, Justice.
Appellant was convicted of the offense of unlawfully carrying a weapon on a licensed premises and placed on probation. Subsequently, probation was revoked and appellant was sentenced to three years’ confinement in the Texas Department of Corrections.
The record before us contains a statement of facts and a transcript. No briefs have been filed. We are unable to determine whether appellant is indigent and represented by court-appointed counsel; whether appellant is represented by retained counsel; and further, whether appellant’s attorney has failed to represent him on appeal, or whether appellant no longer desires to appeal. These questions are best left for the trial court to determine after an evidentiary hearing conducted pursuant to the general guidelines established in Hogan v. State, 572 S.W.2d 526 (Tex.Crim.App.1978) and Steel v. State, 453 S.W.2d 486 (Tex.Crim.App.1970). Following this hearing, the entire appeal should be returned to this Court. See Hogan v. State, supra.
The appeal is abated and this cause is remanded to the trial court to resolve, by evidentiary hearing, the matters discussed herein.